UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF IOWA
110 E. Court Avenue, Ste. 300
Des Moines, Iowa 50309-2044
www.iasb.uscourts.gov

In the Matter of: Case No. 17-00305-Imj13
CHRISTOPHER S. PARTLOW,

Debtor(s)
NOTICE AND ORDER REGARDING HEARING
(Courtroom—No Testimony)

YOU ARE HEREBY NOTIFIED that the Court will conduct a hearing on 08/21/2019 at 1:30 p.m. on the following matter(s):
Trustee's Motion to Dismiss
Hearing location: Courtroom 2, 4th Floor, U.S. Courthouse Annex, 110 East Court Avenue, Des Moines, Iowa

IT IS HEREBY ORDERED that:

(1) The parties shall be prepared to proceed on the date and time indicated above. (Attorneys shall advise their clients when client
attendance is not required.) Attire and demeanor must be appropriate to the seriousness of the occasion. Only attorneys and their employees
may carry cell phones and other portable communication devices into the courthouse location(s) identified above, and devices that cause
audible sound must be turned off when a party is in the courtroom. When Court is in session, all discussions before and after the hearing shall
take place outside the courtroom.

(2) The parties shall promptly advise the assigned judge’s calendar/courtroom deputy of any settlement, scheduling conflict or
change in attorney handling the hearing.

(3) An attorney seeking a continuance must file a motion to continue hearing that indicates good cause for the continuance and that
contains a professional or verified statement that one’s client and all opposing parties have been contacted and that those entities either
consent to or resist the motion. (Orders granting motions are the exception, not the rule.)

(4) If no bar date notice preceded the matter(s) noticed for hearing above, a party against whom relief is sought shall file an
objection, if any, at least one full calendar week before the hearing date. If this Order and Notice was docketed and served on an expedited
basis, then any objection must be filed at least one full working day before the hearing.

(5) If the parties intend to rely upon exhibits at the time of the hearing, at least one full calendar week before the hearing date they
must (a) exchange marked exhibits, (b) submit those exhibits (one set of copies) directly to the assigned judge’s chambers and (c) file only
their respective list of exhibits with the Clerk of Court. If this Order and Notice was docketed and served on an expedited basis, the exchange,
submission and filing must be done at least one full working day before the hearing. Each party shall retain the originals of the exhibits until
offered at the time of the hearing. Debtor(s) in chapter cases and plaintiff(s) in adversary proceedings shall use consecutive numbers;
creditor(s) in chapter cases and defendant(s) in adversary proceedings shall use consecutive letters. When a matter entails multiple creditors
or multiple plaintiffs or defendants, self-explanatory acronyms should be used in addition to the numbers or letters. If an exhibit consists of
more than one page, the party offering the exhibit shall number the pages at the bottom of each page.

(6) The time allotted for the hearing is 10 minutes.
(7) If they have not already done so, the parties shall file hearing briefs by N/A

Judge Lee M. Jackwig
United States Bankruptcy Judge
CERTIFICATE OF SERVICE

United States Trustee Samuel Z. Marks
210 Walnut Street, #793 Attorney at Law
Des Moines, IA 50309 4225 University Avenue

Des Moines, IA 50311

Christopher S. Partlow

2430 350" Street Avi Schild

Menlo, IA 50164 c/o Atlas Acquisitions
294 Union Street
Hackensack, NJ 07601

I hereby certify that a copy of the document on which this appears and all enclosures, were mailed or served by
electronic notice the date indicated below, to the above parties in interest, by the office of Carol F. Dunbar.

DATED: June 14, 2019 SIGNED: L { ye Athy LAr.

 
UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF IOWA

IN RE: CHAPTER 13

BANKRUPTCY NO. 17-00305-lmj13
CHRISTOPHER S. PARTLOW,

TRUSTEE’S MOTION

TO DISMISS

Debtors.

COMES NOW the Chapter 13 trustee and states to the Court:

1. The confirmed plan states that the debtor is to make payments of $2,220.00 for the first
twenty (20) months, then $200.00 for one (1) month, then $400.00 for three (3) months, then $139.00
for twelve (12) months, beginning April 2017.

2. Through May 2019, the trustee should have received at least $4,566.79. To date, the trustee
has received $3,966.79, leaving a delinquency of $600.00. Another $139.00 will be due for the June
monthly payment.

3. Trustee has requested copies of debtor’s 2018 State and Federal tax returns and refunds. To
date, the trustee has not received the requested tax returns or any refunds.

4. This is the third Motion to Dismiss filed in this case for delinquency.

WHEREFORE, the Chapter 13 trustee recommends that, pursuant to 11 U.S.C. Section 1307(c),

the case be dismissed.

DATED: June 14, 2019

      

arol F./Dunbar, ATO0O LCA

Chapter 13 Trustee

531 Commercial Street, Suite 500
Waterloo, IA 50701

Telephone: (319) 233-6327

Fax: (319) 233-0346
